DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on March 15th, 2022 has been entered. Claims 1, 4, 8, 10, 11, 14, 18 and 20 have been amended. Claims 5 and 15 have been canceled. Claims 1-4, 6-14, and 16-22 are pending are pending in the application.

Claim Objections
Claim 19 is objected to because of the following informalities:  Dependent claim 19 is shown as dependent to claim 15 which has been canceled. It seems to be a typo error as the dependency of the claim 19 may be the dependent to the claim 14. The examiner rejection to the claim 19 is temporarily based on assumption of its dependency on the claim 14, till the correct dependency is known.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 11 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US 2014/0328172 A1).

Kumar et al. disclose a method to weight assignment and weighted arbitration of node channels in a Network on Chip (NoC) system with the following features: regarding claim 1, a method of dynamic network-on-chip traffic throttling, the method comprising: determining that a predefined condition is met; and implementing a traffic throttling policy for a network-on-chip of a system-on-chip (SoC) in response to the predefined condition being met by sending an indication to a plurality of traffic generating agents of the SoC to implement the traffic throttling policy (Fig. 10, illustrates an example Network on Chip (NoC) block diagram, on which example implementations may be implemented, see teachings in [0028-0031, 0051, 0069-0070 & 0098-0099] summarized as “a method of dynamic network-on-chip traffic throttling, the method comprising (i.e. Network on Chip (NoC) 1010 may include a plurality of routers and hosts that are connected by interconnects, wherein the NoC 1010 can be implemented on a chip 1015, which may be in the form of an integrated circuit, such as a System on Chip (SoC), and the NOC dynamically adjust and regulate the transmission rates (i.e. traffic throttling) at various agents [0028, 0098]) , determining that a predefined condition is met (i.e. for meeting the predefine condition for end-to-end traffic flow, a QoS policy is  computed/determined by QoS enforcement module 913 [0030, 0070, 0096]), and implementing a traffic throttling policy for a network-on-chip of a system-on-chip (SoC) in response to the predefined condition being met by sending an indication to a plurality of traffic generating agents of the SoC to implement the traffic throttling policy (i.e. the NoC which may be configured at the NoC level provide congestion avoidance and end-to-end flow control and QoS by use of explicit notification, wherein the notification from destination agents to source agents may convey to the sources that there is congestion at the destination and a delta value or difference between the expected transmission rate of the source agents and their current transmission rates, after receiving the notification from the destination agents, the source agents compute or adjust their rates at which they may transmit to various destinations, to avoid congestion, in other words, the source agents may start their transmission, to the destination agents at the a predefine transmission rate, based on the QoS policy once they becomes active, and then by using the congestion notification information, the source agent dynamically adjust and regulate the transmission rates to enforce the QoS policy for providing end-to-end flow control in the system and congestion avoidance [0031, 0069-0070])”).
Regarding claim 11:
Kumar et al. disclose a method to weight assignment and weighted arbitration of node channels in a Network on Chip (NoC) system with the following features: regarding claim 11, a chip for dynamic network-on-chip traffic throttling, the chip comprising a network-on-chip and configured to perform steps comprising: determining that a predefined condition is met; and implementing a traffic throttling policy for a network-on-chip of a system-on-chip (SoC) in response to the predefined condition being met by sending an indication to a plurality of traffic generating agents of the SoC to implement the traffic throttling policy (Fig. 10, illustrates an example Network on Chip (NoC) block diagram, on which example implementations may be implemented, see teachings in [0028-0031, 0051, 0069-0070 & 0098-0099] summarized as “a chip for dynamic network-on-chip traffic throttling, the chip comprising a network-on-chip and configured to perform steps comprising (i.e. Network on Chip (NoC) 1010 may include a plurality of routers and hosts that are connected by interconnects, wherein the NoC 1010 can be implemented on a chip 1015, which may be in the form of an integrated circuit, such as a System on Chip (SoC), and the NOC dynamically adjust and regulate the transmission rates (traffic throttling) at various agents [0028, 0098]) , determining that a predefined condition is met (i.e. for meeting the predefine condition for end-to-end traffic flow, a QoS policy is  computed/determined by QoS enforcement module 913 [0030, 0070, 0096]), and implementing a traffic throttling policy for a network-on-chip of a system-on-chip (SoC) in response to the predefined condition being met by sending an indication to a plurality of traffic generating agents of the SoC to implement the traffic throttling policy (i.e. the NoC which may be configured at the NoC level provide congestion avoidance and end-to-end flow control and QoS by use of explicit notification, wherein the notification from destination agents to source agents may convey to the sources that there is congestion at the destination and a delta value or difference between the expected transmission rate of the source agents and their current transmission rates, after receiving the notification from the destination agents, the source agents compute or adjust their rates at which they may transmit to various destinations, to avoid congestion, in other words, the source agents may start their transmission, to the destination agents at the a predefine transmission rate, based on the QoS policy once they becomes active, and then by using the congestion notification information, the source agent dynamically adjust and regulate the transmission rates to enforce the QoS policy for providing end-to-end flow control in the system and congestion avoidance [0031, 0069-0070])”).
Regarding claim 21:
Kumar et al. disclose a method to weight assignment and weighted arbitration of node channels in a Network on Chip (NoC) system with the following features: regarding claim 21, an apparatus for dynamic network-on-chip traffic throttling, comprising: a system-on-chip comprising a network-on-chip and a plurality of traffic generating agents coupled by the network-on-chip, the system-on-chip configured to perform steps comprising: determining that a predefined condition is met; and implementing a traffic throttling policy for the network-on-chip in response to the predefined condition being met by sending an indication to the plurality of traffic generating agents to implement the traffic throttling policy (Fig. 10, illustrates an example Network on Chip (NoC) block diagram, on which example implementations may be implemented, see teachings in [0028-0031, 0051, 0069-0070 & 0098-0099] summarized as “an apparatus for dynamic network-on-chip traffic throttling, comprising: a system-on-chip comprising a network-on-chip and a plurality of traffic generating agents coupled by the network-on-chip, the system-on-chip configured to perform steps comprising (i.e. Network on Chip (NoC) 1010 may include a plurality of routers and hosts that are connected by interconnects, wherein the NoC 1010 can be implemented on a chip 1015, which may be in the form of an integrated circuit, such as a System on Chip (SoC), and the NOC dynamically adjust and regulate the transmission rates (traffic throttling) at various agents [0028, 0098]) , determining that a predefined condition is met (i.e. for meeting the predefine condition for end-to-end traffic flow, a QoS policy is  computed/determined by QoS enforcement module 913 [0030, 0070, 0096]), and implementing a traffic throttling policy for the network-on-chip in response to the predefined condition being met by sending an indication to the plurality of traffic generating agents to implement the traffic throttling policy (i.e. the NoC which may be configured at the NoC level provide congestion avoidance and end-to-end flow control and QoS by use of explicit notification, wherein the notification from destination agents to source agents may convey to the sources that there is congestion at the destination and a delta value or difference between the expected transmission rate of the source agents and their current transmission rates, after receiving the notification from the destination agents, the source agents compute or adjust their rates at which they may transmit to various destinations, to avoid congestion, in other words, the source agents may start their transmission, to the destination agents at the a predefine transmission rate, based on the QoS policy once they becomes active, and then by using the congestion notification information, the source agent dynamically adjust and regulate the transmission rates to enforce the QoS policy for providing end-to-end flow control in the system and congestion avoidance [0031, 0069-0070])”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-4, 6, 12-14, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2014/0328172 A1) and in view of Loh et al. (US 10,671,722 B2).

Kumar et al. disclose the claimed limitations as described in paragraph 6 above. Kumar et al. do not expressly disclose the following features: regarding claim 2, wherein determining that a predefined condition is met comprises determining, by a detector module of a network-on-chip, that the predefined condition is met; regarding claim 3, further comprising sending, by the detector module, a signal to a mediator module of the network-on-chip; regarding claim 4, wherein implementing the traffic throttling policy comprises sending, in response to the signal, by the mediator module, the indication to the plurality of traffic generating agents to implement the traffic throttling policy; regarding claim 6, wherein the predefined condition comprises a queue occupancy meeting a threshold; regarding claim 12, wherein determining that a predefined condition is met comprises determining, by a detector module of a network-on-chip, that the predefined condition is met; regarding claim 13, further comprising sending, by the detector module, a signal to a mediator module of the network-on-chip; regarding claim 14, wherein implementing the traffic throttling policy comprises sending, in response to the signal, by the mediator module, an indication to the plurality of traffic generating agents to implement the traffic throttling policy; regarding claim 16, wherein the predefined condition comprises a queue occupancy meeting a threshold; regarding claim 22, wherein determining that a predefined condition is met comprises determining, by a detector module of the network-on- chip, that the predefined condition is met.
Loh et al. disclose a mechanism for throttling untrusted interconnect agents with the following features: regarding claim 2, wherein determining that a predefined condition is met comprises determining, by a detector module of a network-on-chip, that the predefined condition is met (Fig. 3, illustrates an embodiment of a traffic controller module, see teachings in [col 4 ln 49-63] summarized as “the monitoring module 310 of the traffic controller 212 detects the violation of the predetermined traffic policy by determining whether a number of messages (or bytes) transmitted to the host SoC 210 from the untrusted external device 220 exceeds a maximum threshold for each of a number of successive time intervals”); regarding claim 3, further comprising sending, by the detector module, a signal to a mediator module of the network-on-chip (Fig. 3, illustrates an embodiment of a traffic controller module, see teachings in [col 4 ln 40-63 & col 5 ln 15-30] summarized as “the monitoring module 310 after detecting the exceeding of the threshold, send a signal to the adder logic 321”); regarding claim 4, wherein implementing the traffic throttling policy comprises sending, in response to the signal, by the mediator module, the indication to the plurality of traffic generating agents to implement the traffic throttling policy (Fig. 3, illustrates an embodiment of a traffic controller module, see teachings in [col 4 ln 49-63] summarized as “implementing the traffic throttling based on a pre-defined traffic policy, and throttle logic 330 for throttling sending indication to the plurality of agent via external processor link 240”); regarding claim 6, wherein the predefined condition comprises a queue occupancy meeting a threshold (Fig. 3, illustrates an embodiment of a traffic controller module, see teachings in [col 2 ln 57-66, col 4 ln 49-63, col 5 ln 7-30] summarized as “registers 312-1, 312-2 .  . . 312-N) are shift registers that are logically operated as a circular shift buffer, the adder logic 321 may simply select one of the registers 312 corresponding to the most recently elapsed time interval) to compare with a threshold for that interval”); regarding claim 12, wherein determining that a predefined condition is met comprises determining, by a detector module of a network-on-chip, that the predefined condition is met (Fig. 3, illustrates an embodiment of a traffic controller module, see teachings in [col 4 ln 49-63] summarized as “the monitoring module 310 of the traffic controller 212 detects the violation of the predetermined traffic policy by determining whether a number of messages (or bytes) transmitted to the host SoC 210 from the untrusted external device 220 exceeds a maximum threshold for each of a number of successive time intervals”); regarding claim 13, further comprising sending, by the detector module, a signal to a mediator module of the network-on-chip (Fig. 3, illustrates an embodiment of a traffic controller module, see teachings in [col 4 ln 40-63 & col 5 ln 15-30] summarized as “the monitoring module 310 after detecting the exceeding of the threshold, send a signal to the adder logic 321”); regarding claim 14, wherein implementing the traffic throttling policy comprises sending, in response to the signal, by the mediator module, an indication to the plurality of traffic generating agents to implement the traffic throttling policy (Fig. 3, illustrates an embodiment of a traffic controller module, see teachings in [col 4 ln 49-63] summarized as “implementing the traffic throttling based on a pre-defined traffic policy, and throttle logic 330 for throttling sending indication to the plurality of agent via external processor link 240”); regarding claim 12, wherein determining that a predefined condition is met comprises determining, by a detector module of a network-on-chip, that the predefined condition is met (Fig. 3, illustrates an embodiment of a traffic controller module, see teachings in [col 4 ln 49-63] summarized as “the monitoring module 310 of the traffic controller 212 detects the violation of the predetermined traffic policy by determining whether a number of messages (or bytes) transmitted to the host SoC 210 from the untrusted external device 220 exceeds a maximum threshold for each of a number of successive time intervals”); regarding claim 13, further comprising sending, by the detector module, a signal to a mediator module of the network-on-chip (Fig. 3, illustrates an embodiment of a traffic controller module, see teachings in [col 4 ln 40-63 & col 5 ln 15-30] summarized as “the monitoring module 310 after detecting the exceeding of the threshold, send a signal to the adder logic 321”); regarding claim 14, wherein implementing the traffic throttling policy comprises sending, in response to the signal, by the mediator module, an indication to a plurality of agents to implement the traffic throttling policy (Fig. 3, illustrates an embodiment of a traffic controller module, see teachings in [col 4 ln 49-63] summarized as “implementing the traffic throttling based on a pre-defined traffic policy, and throttle logic 330 for throttling sending indication to the plurality of agent via external processor link 240”); regarding claim 16, wherein the predefined condition comprises a queue occupancy meeting a threshold (Fig. 3, illustrates an embodiment of a traffic controller module, see teachings in [col 2 ln 57-66, col 4 ln 49-63, col 5 ln 7-30] summarized as “registers 312-1, 312-2 .  . . 312-N) are shift registers that are logically operated as a circular shift buffer, the adder logic 321 may simply select one of the registers 312 corresponding to the most recently elapsed time interval) to compare with a threshold for that interval”); regarding claim 22, wherein determining that a predefined condition is met comprises determining, by a detector module of the network-on- chip, that the predefined condition is met (Fig. 3, illustrates an embodiment of a traffic controller module, see teachings in [col 4 ln 49-63] summarized as “the monitoring module 310 of the traffic controller 212 detects the violation of the predetermined traffic policy by determining whether a number of messages (or bytes) transmitted to the host SoC 210 from the untrusted external device 220 exceeds a maximum threshold for each of a number of successive time intervals”);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar et al. by using the features as taught by Loh et al. in order to provide a more effective and efficient system that is capable of implementing a traffic throttling policy by determining that a predefined condition is met, sending a signal to a mediator module and  sending the indication. The motivation of using these functions is that provides traffic throttling[col 4 ln 40-48].

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2014/0328172 A1) and in view of How et al. (US 2019/0327176 A1).

Kumar et al. disclose the claimed limitations as described in paragraph 6 above. Kumar et al. do not expressly disclose the following features: regarding claim 7, wherein the predefined condition comprises network-on-chip traffic comprising a particular class of service; regarding claim 17, wherein the predefined condition comprises network-on-chip traffic comprising a particular class of service.
How et al. disclose systems and methods for providing an NoC including a configurable array of nodes with the following features: regarding claim 7, wherein the predefined condition comprises network-on-chip traffic comprising a particular class of service (Fig. 1, depicts a Network-on-Chip including nodes, sub-blocks, links, and node-to-sub-block port interfaces for transmitting data from source nodes to destination nodes, in accordance with some embodiments of this disclosure, see teachings in [0031-0033] summarized as “NoC 100 may be embedded in a system-on-chip (SoC), the lanes within links 106 are not dedicated to any particular end-to-end connections are utilized to carry so-called best effort (BE) traffic from source-to-destination, wherein the BE lanes may utilize any known scheme to referee which data should be transmitted when bandwidth at a node is being fully used, such as a round robin scheme that is agnostic to priority data in packets, a weighted round-robin scheme that factors in prioritized data when determining which data to transmit, a scheme that transmits data with full regard to priority of queued data packets”); regarding claim 17, wherein the predefined condition comprises network-on-chip traffic comprising a particular class of service (Fig. 1, depicts a Network-on-Chip including nodes, sub-blocks, links, and node-to-sub-block port interfaces for transmitting data from source nodes to destination nodes, in accordance with some embodiments of this disclosure, see teachings in [0031-0033] summarized as “NoC 100 may be embedded in a system-on-chip (SoC), the lanes within links 106 are not dedicated to any particular end-to-end connections are utilized to carry so-called best effort (BE) traffic from source-to-destination, wherein the BE lanes may utilize any known scheme to referee which data should be transmitted when bandwidth at a node is being fully used, such as a round robin scheme that is agnostic to priority data in packets, a weighted round-robin scheme that factors in prioritized data when determining which data to transmit, a scheme that transmits data with full regard to priority of queued data packets”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar et al. by using the features as taught by How et al. in order to provide a more effective and efficient system that is capable of having predefined condition with a particular class of service. The motivation of using these functions is that it provides best effort routing that may cause data traffic to be throttled [0047].

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2014/0328172 A1) and in view of Loh et al. (US 10,671,722 B2) as applied to claims 1 and 11 above, and further in view of Hampel et al. (US 2016/0350549 A1).

Kumar et al. and Loh et al. disclose the claimed limitations as described in paragraphs 1 and 7 above. Kumar et al. and Loh et al. do not expressly disclose the following features: regarding claim 10, further comprising overriding, by an agent of the plurality of traffic generating agents, the indication to implement the traffic throttling policy; regarding claim 20, wherein the steps further comprise overriding, by an agent of the plurality of traffic generating agents, the indication to implement the traffic throttling policy.
Hampel et al. disclose implementing access control functionality by systems-on-chip with the following features: regarding claim 10, further comprising overriding, by an agent of the plurality of traffic generating agents, the indication to implement the traffic throttling policy (Fig. 1, schematically illustrates a functional block diagram of an example SoC operating in accordance with one or more aspects of the present disclosure, see teachings in [0030, 0073-0075] summarized as “the interconnect 110 is represented by a network-on-chip (NoC), the access control rules defined on the address ranges may be assigned different priority values, so that the access control rule defined on an address range having a higher priority value would override access control rules defined on other address ranges”); regarding claim 20, wherein the steps further comprise overriding, by an agent of the plurality of traffic generating agents, the indication to implement the traffic throttling policy (Fig. 1, schematically illustrates a functional block diagram of an example SoC operating in accordance with one or more aspects of the present disclosure, see teachings in [0030, 0073-0075] summarized as “the interconnect 110 is represented by a network-on-chip (NoC), the access control rules defined on the address ranges may be assigned different priority values, so that the access control rule defined on an address range having a higher priority value would override access control rules defined on other address ranges”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar et al. with Loh et al. by using the features as taught by Hampel et al. in order to provide a more effective and efficient system that is capable of overriding the indication to implement the traffic throttling policy. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 8-9 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-14, and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        4/29/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473